Citation Nr: 0013727	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1967 to July 1969.

This appeal arises from an August 1998 rating decision in 
which the RO denied entitlement to service connection for 
PTSD.
  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The probative and persuasive medical evidence fails to 
establish a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or related to service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  Review of the 
evidence shows that the claim is well grounded.  When 
presuming the credibility of evidence favorable to the 
veteran's claim, VA medical reports dated from 1989 to 1998 
record diagnoses of PTSD; the veteran assert that the 
diagnosis is related to knowing a friend who had been burned 
alive, being exposed to rocket and mortar attacks, and 
knowing a dentist and fellow soldier who were killed in a 
helicopter crash; and a 1998 examiner related the veteran's 
PTSD to in-service events.  Falk v. West, 12 Vet. App. 402, 
404 (1999); see also Samuels v. West, 11 Vet. App. 433, 435 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

VA therefore has a duty to assist.  Review of the record 
shows that a July 1998 VA examination report and January 1999 
addendum to the examination report have been received, as 
well as documents from the service department.  The VA has 
fulfilled its duty to assist.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease contracted in the line of duty, see 
38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Eligibility for service connection for PTSD requires three 
elements: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138; cf. 38 C.F.R § 3.304(f) (1999) (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).

After careful review, the Board finds that the evidence does 
not support the veteran's claim of entitlement to service 
connection for PTSD.  In this case, when analyzing the 
credibility and probative value of the evidence presented, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, and is not in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (When all of 
the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.).  The 
probative and persuasive evidence fails to establish the 
presence of a current diagnosis of PTSD. 

In this case the Board acknowledges that the veteran's in-
service stressors consist of the following: knowing a friend, 
D.H., who was burned alive; being rendered semi-conscious as 
a result of an explosion; incurring rocket and mortar attacks 
on two separate occasions while riding in a boat; being 
exposed to deplorable living conditions while in Vietnam; and 
knowing a dentist and soldier who were shot down in a 
helicopter.  The veteran asserts that as a result of these 
in-service stressors, he has PTSD and now cannot look at the 
Heuys in Corpus Christi, Texas, rows of trees, smell diesel 
exhausts, or listen to oldies radio stations as they remind 
him of service.  He also avoids being in crowds. 

It is also acknowledged that service administrative records 
show that the veteran received the Vietnam Service Medal with 
One Bronze Star, Republic of Vietnam Campaign Medal, and Navy 
Unit Commendation Ribbon.  The service medical records are 
silent of any complaints, treatment, or diagnosis of PTSD, 
although on entrance examination in March 1965 the veteran's 
Report of Medical History notes difficulty with sleeping.

The Board is also cognizant of the numerous VA outpatient 
treatment reports dated from 1997 to 1998 documenting that 
the veteran recalled while in service his boat was hit by a 
mine and he was overthrown and almost drowned; a friend was 
burned to death and another was shot and killed; and that a 
helicopter, with a dentist and fellow soldier, was shot down.  
The reports record diagnoses of probable PTSD and PTSD.  
Additionally, the reports show that in 1998, an examiner 
assessed that in performing his duties the veteran was 
repeatedly at risk of death or injury.  It was noted that 
many of his friends were killed.  He had recurrent and 
intrusive distressing recollections of those events and 
avoided movies, televisions, and programs.  He avoided 
thoughts of combat; had diminished interest and participation 
in activities; feelings of detachment and estrangement which 
exacerbated his social isolation; and had restricted range of 
affect and struggles with complex guilt and grief issues.  
The veteran also had difficulty with sleeping, anger 
outbursts, concentrating, remembering, and an exaggerated 
response.  The diagnostic impressions were PTSD at Axis I; 
psychosocial stressors included family strain, interpersonal 
difficulties, conflict with authority and ongoing conflict 
with employer.  Private medical reports from R.B.L., M.D., 
dated from 1989 through 1998 are silent with regard to PTSD.

Additionally, June 1998 and August 1998 reports from United 
States Armed Service Center for Research of Unit Records 
(USASCRUR) confirm that members assigned to the U.S. Navy 
Support Activity, Saigon were exposed to combat activity 
during the veteran's Vietnam tour.  The records also verify 
that Task Force 116 patrol boats assigned to river divisions 
came under enemy small arms, rocket and mortar attacks in 
areas to include, Vinh Long, Nha Be and the Combodian border.  
The enemy attacks often occurred in the form of ambushes that 
resulted in U.S. Navy personnel casualties and the 
destruction of vessels.  The records also verify that a 
helicopter crashed on June 18, 1969, while making an approach 
to the Advanced Tactical Support Base Go Dau Ha.  Two service 
members were injured.  The helicopter was damaged beyond 
repair.

However, despite the aforementioned evidence, the probative 
and persuasive evidence is against the veteran's claim.  On 
VA examination in July 1998, after reviewing the veteran's 
claims folder, the examiner found that the veteran did not 
meet the criteria for PTSD.  During the interview, the 
examiner noted that the veteran was employed, but feared 
losing his job.  This caused significant distress.  It was 
also noted that initially the veteran could not recall his 
in-service stressors.  However, after prompting, he stated he 
was reminded of service when he saw a line of trees or when 
his children popped popcorn.  After examination, the examiner 
opined that the veteran did not meet the criteria A through F 
for PTSD.  The veteran failed to mention the stressors he was 
exposed to in service and report feelings towards those 
stressors; he did not continuously reexperience traumatic 
events (although he stated that he had nightmares but he 
could not elaborate on the content of the nightmares); he 
failed to mention persistent avoidance of stimuli associated 
with trauma; and although he stated that he had difficulty 
with sleeping, irritability, outbursts of anger, and 
concentrating, these symptoms were attributable to an 
adjustment disorder with anxious mood, in that he was faced 
with the loss of his employment.  The diagnoses were 
adjustment disorder with depressed mood and PTSD by history 
secondary to facing loss of a job at the end of the year. 

In a January 1999 addendum, the examiner reiterated that the 
veteran did not meet full criteria for PTSD.  He met the 
criteria for an adjustment disorder.  His development of 
emotional and behavior symptoms, occurring within three 
months of the identified stressor, was in response to facing 
the loss of a job.  He had behaviors such as irritability and 
aggressiveness and poor impulse control in response to the 
prospect of the job loss and the stress related disturbance 
did not meet the criteria for another specific Axis I 
disorder.  Additionally, his symptoms were not representative 
of bereavement and once the stressor had terminated, his 
symptoms would not persist for more than six months.  As 
such, the presence of a current PTSD disability had not been 
established.  

Based on the foregoing, the Board finds that the probative 
and persuasive evidence is against the veteran's claim.  
Although the evidence confirms the occurrence of some of the 
veteran's alleged in-service stressors and in 1998 an 
examiner rendered a diagnosis of PTSD and related it to the 
veteran's in-service events,  the Board finds that the 
medical opinion rendered in July 1998 and again in January 
1999 is more credible and persuasive than the prior diagnoses 
of record.  The more recent medical opinion shows that the 
examiner reviewed the veteran's claims folder, examined the 
veteran, and then rendered an opinion based on his own 
assessment.  The examiner also explained why the veteran 
failed to meet the criteria required for PTSD and met the 
criteria for an adjustment disorder.  (See July 1998 report 
and January 1999 addendum report).  The Board also notes that 
even though the examiner in 1998 related the veteran's PTSD 
to service, on that same report, the diagnostic impression 
was PTSD with psychosocial stressors including family strain, 
interpersonal difficulties, conflict with authority and 
ongoing conflict with employer.  Based on the foregoing, the 
Board finds that the more recent medical opinion, which was 
based on review of the veteran's claims folder and 
examination results, is of more probative value than the 
medical opinion rendered by the examiners in 1998.  See 
generally, Swann v. Brown, 5 Vet. App. 229 (1993) (holding 
that the Board was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis). 

The Board is also cognizant of the veteran's statements 
presented on appeal as well as the undated statements from 
his spouse and daughter, indicating that he had severe mood 
swings and difficulty communicating with his family.  
However, neither the veteran nor his relatives, as lay 
persons, are competent make a diagnosis of PTSD and relate 
his mood swings and other symptoms to that disorder.  Without 
competent, supporting documentation, those statement fails to 
meet the burden imposed by section 5107(a).  The recent 
medical evidence fails to establish a current diagnosis of 
PTSD.

After carefully analyzing, assessing, and weighing the 
evidence of record, the Board finds that the probative and 
persuasive evidence is against the veteran's claim and is not 
in equipoise.  38 U.S.C.A. § 5107(b).  The veteran's appeal 
is denied.


ORDER

Service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

